PER CURIAM.
By petition for writ of certiorari, .petitioner seeks reyiew of an order which in *866effect denied a summary final decree in a mortgage foreclosure proceeding. The Chancellor based his ruling on our decision in Rivers v. Amara, Fla.1949, 40 So.2d 364. We are of the view that the cited case does not necessarily control the case at bar. However, under the circumstances reflected by - this record we find no abuse of discretion in the conclusion of the Chancellor 'to deny the' summary decree.
The prayer of the petition is denied. .
DREW, C. J., and HOBSON, THOR-NAL and O’CONNELL, JJ., concur.